Case 4:17-cr-00134-ALM-KPJ Document 28-1 Filed 12/06/19 Page 1 of 2 PageID #: 108
      Case 4:17-cr-00134-ALM-KPJ Document 22 Filed 11/13/17 Page 1 of 2 PagelD #: 86

                                   THE UNITED STATES DISTRIC CO RT
                                   FOR THE EASTE N DISTRIC OF TEXAS
                                               SHERMAN DIVISION

                                          DATE: 11/13/2017

DISTRICT JUDGE COURT REPORTER: Jan Mason

Amos L. Maz/ant, IIICO RTROOM DEPUTY: Debbie McCord
  USA VS. SCOTT MCLAUGHLIN                            4:17crl34




  ATTORNEY FOR PLAINTIFF                                  ATTORNEY FOR DEFEN ANT
  A drew Stover                                           Ed Mason




On this day, came t e parties by their attorneys and the following proceedings were held in Sherman, TX:


 TIME:       MINUTES: SENTENCING
 9:43am      Court called case, noting appe rances.

             Mr. Mason addressed the Court regarding restitution issue. Defendant has submitted all
             documents to mortgage company and arrangements will be made to take care of any deficit.

             Discussion ensued regarding forfeiture of the $150,000.00.

             Court will include a condition of probation to include payment of the $ 150,000.00.

 9:49 am     Court noted 1 l(c)(l)( C) plea agreement to Count 1, accepted by the Court.

             TOL: 10, CHCI, 6 -12 months.

 9:51 am     Sentencing imposed: Probation for 4 years, Count 1 Information, standard, mandatory and special
             conditions of release. Fine is waived, SA of $ 100.00.

             Rights of appeal are addressed.

 9:54 am     Court is in recess.

                                                      DAVID O TOOLE, CLERK

                                                      BY: Debbie McCord
                                                           Courtroom Deputy Clerk
Case 4:17-cr-00134-ALM-KPJ Document 28-1 Filed 12/06/19 Page 2 of 2 PageID #: 109
    Case 4:17-cr-00134-ALM-KPJ Document 22 Filed 11/13/17 Page 2 of 2 PagelD #: 87

     CASE NO. DATE:
     PAGE 2 - PROCEEDINGS CONTINUED:
